DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

1) The amounts in claims 1-10 for the neutralizing agent are indefinite because when water is 98%, it is not clear how the amount of hydrochloric acid can be in an amount of 4%. Therefore it is not clear how much of each component may be used in the neutralization composition. 

2) Claims 2 and 7 recites the limitation "the temperature" in line 2 in both instances.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segal et al. (2019/0216983) in view of Li et al. (CN106279726, already of record).
 Segal et al. disclose methods of manufacturing injectable gels of cross-linked hyaluronic acid (HA) and hydroxyapatite. The compositions may be used as fillers in cosmetics (paragraph 0001). The preparation is usually in a form of a viscoelastic gel and may comprise hyaluronic acid in concentrations from about 0.2 to 9% w/w, inclusive. The preparation may further comprise additional material, e.g. drugs, non-limiting examples being local anesthetic, e.g. lidocaine, or hormones, growth factors, 
Segal et al. differ from the instant claims insofar as they do not disclose ultrasound treatment.   
Li et al. discloses a cross-linked sodium hyaluronate gel and method making said gel under ultrasonic conditions. A crosslinking agent is added dropwise to an alkaline aqueous solution of sodium hyaluronate to carry out a crosslinking reaction. After the reaction, an acid is used to adjust the pH to 7.1-7.5 (page 5). The alkaline solution is 
It would have been obvious to one of ordinary skill in the art prior to filing the instant application to have used ultrasonic conditions to crosslink the compositions of Segal et al. because the method provide several advantages: it effectively solves the problem of low cross-linking modification; it solves the contradiction between degree of cross-linking and safety; it increases the degree of cross-linking, reduces tissue toxicity and safety is greatly improved; and it provides shorter reaction time, low cost and high efficiency as disclosed by Li et al.
In regard to the amount of sodium hydroxide, sodium hydroxide is in water and the concentration of the solution is not recited by the instant claims. Therefore it is not clear how much sodium hydroxide is present in the method of the instant claims. Further, the sodium hydroxide is used to raise the pH to achieve crosslinking conditions. Therefore it would have taken no more than the relative skill of one of ordinary skill in 
In regard to dividing the mixture, the compositions were mixed in a centrifuge. One of ordinary skill in the art would recognize that when using centrifuge the compositions must be placed in centrifuge tubes. An even number of samples must be used to balance the machine. Therefore one would be motivated to separate the compositions into separate containers in order to mix the composition in a centrifuge. In regard to the rate of mixing, this would determine the time of mixing and therefore is a result effective variable. Therefore it would have taken no more than the relative skill of one of ordinary skill in the art to have adjusted the rpm to achieve the desired mixing rate. See MPEP 2144.05.
Lidocaine is added to the compositions. It would have been obvious prior to the time the application was filed to have added lidocaine to the neutralizing step to insure the lidocaine did not interfere with the crosslinking of the hyaluronic acid.
In regard to sterilization, the autoclave condition controls the sterilization of the product making it a result effective variable. It would have taken no more than the relative skill of one of ordinary skill in the art to have adjusted the sterilization time in the autoclave in order to insure the compositions were completely sterilized.  See MPEP 2144.05.

2) Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segal et al. (2019/0216983) in view of Li et al. (CN106279726, already of record) in further view Stroumpoulis et al. (US 2011/0077737).

Stroumpoulis et al. disclose hydrogels made by using multifunctional polyethylene glycol-based crosslinking agents (Abstract). The hydrogels include hyaluronic acid (paragraph 0033). The viscosity hydrogels may have a dynamic viscosity of about 10 Pas, about 20 Pas, about 30 Pas, about 40 Pas and about 50 Pas. The less viscous the fluid, the greater its ease of movement (fluidity). Viscosity can be defined in two ways; dynamic viscosity or kinematic viscosity (v). The viscosity of a material is highly temperature dependent and for either dynamic or kinematic viscosity to be meaningful, the reference temperature must be quoted. For the viscosity values disclosed herein, a dynamic viscosity is measured at 1 Pa with a cone/plane geometry 2.degree./40 cm and a temperature of 20.degree. C (paragraphs 0078-0082). 
The compositions of Segal et al. in view of Li et al. are stored in syringes. Therefore one would desire to make the composition suitable for use in a syringe. The viscosity determines the fluidity of a compositions. Therefore it would have been obvious to one of ordinary skill in the art prior to the time the application was filed to have made the compositions of the method of Segal et al. in view of Li et al. a viscosity ranging from 15 to 45 Pa*s to obtain the desired fluidity of the compositions to use the compositions with a syringe. 

Obvious-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

1) Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/959,141 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite a method of making a filler by crosslinking hyaluronic acid with a polyethylene glycol cross linking agent.  The instant claims differ from the copending claims insofar as they recite an addition neutralizing step whereas the copending claims do not. However the instant claims are obvious over the copending claims because the copending claims have the same method steps and comprise open language, which would allow for additional step.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

2) Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16959,133 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite a method of making a filler by crosslinking hyaluronic acid 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

3) Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16959,138 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite a method of making a filler by crosslinking hyaluronic acid with a polyethylene glycol cross linking agent. The instant claims differ from the copending claims insofar as the instant claims would be considered species claims of the copending claims because they recite amounts of each component used in the method whereas the amounts are recited in the dependent claims of the copending claims. Further the copending claims recite the specific polyethylene glycol crosslinking agent in the independent claim whereas the instant claims define the crosslinking agent in the dependent claims. Therefore the instant claims are obvious over the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are rejected. 
No claims allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612